UNITED STATES COURT OF APPEALS
Filed 1/13/97
                             FOR THE TENTH CIRCUIT



    VICTOR VASQUEZ,

                Plaintiff-Appellant,

    v.                                                   No. 96-1101
                                                      (D.C. No. 94-Z-157)
    UNITED STATES OFFICE OF                                (D. Colo.)
    PERSONNEL MANAGEMENT;
    JAMES B. KING, DIRECTOR,

                Defendants-Appellees.




                             ORDER AND JUDGMENT *



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Victor Vasquez appeals from an order of the district court granting

defendants’ motion for summary judgment in this Title VII action. We affirm.

      In his complaint, Mr. Vasquez sought monetary and injunctive relief. Mr.

Vasquez alleged that when he took the Air Traffic Controller examination, he saw

the examiner hand his Air Traffic Controller examination to another, then

unidentified, individual whom Mr. Vasquez now apparently identifies as the

current director of the Office of Personnel Management. He further alleged that

since that incident he has been harassed by defendants in that low flying aircraft

have been stalking him. He also alleged he was unlawfully fired in 1986 from his

clerical position because of his sex and race and has since been denied

employment even though he took certain qualifying clerical examinations.

      We review a district court's order granting summary judgment de novo,

applying the same legal standard used by the district court. Universal Money

Ctrs., Inc. v. AT&T, 22 F.3d 1527, 1529 (10th Cir. 1994). Summary judgment is

appropriate if “there is no genuine issue as to any material fact and . . . the

moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      Upon review of the record and the parties’ briefs, we conclude that the

district court properly granted defendants’ motion for summary judgment. The

judgment of the United States District Court for the District of Colorado is

AFFIRMED for substantially the reasons stated by the court at the hearing on


                                           -2-
defendants’ motion for summary judgment. Mr. Vasquez’s pending motions are

DENIED. The mandate shall issue forthwith.



                                               Entered for the Court



                                               Robert H. Henry
                                               Circuit Judge




                                     -3-